     Case 3:15-cr-00055-AWT Document 153 Filed 12/10/20 Page 1 of 7



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA         :
                                 :
     v.                          : Crim. No. 3:15-cr-00055 (AWT)
                                 :
BRIAN PAGE                       :




             INDICATIVE RULING PURSUANT TO RULE 37(a)(3)

     The defendant, Brian Page, has filed a motion for

compassionate release (ECF No. 148) pursuant to 18 U.S.C. §

3182(c)(1)(A)(i).    He requests that the court reduce his

sentence to time served and allow him to begin his four-year

term of supervised release with home confinement as a condition

of supervised release.

     On October 17, 2017 the defendant was sentenced in this

case, i.e. 3:15cr55(AWT) (the “2015 Case”) to a term of

imprisonment of 97 months to be followed by a four-year term of

supervised release.    The defendant refused to surrender to serve

his sentence in the 2015 Case, and on August 14, 2019, the

defendant was sentenced in case no. 17cr279(AWT), (the “2017

Case”) to a three-month term of imprisonment to be served

consecutive to the sentence in the 2015 Case, and a concurrent

two-year term of supervised release with the first six months of

supervised release being spent on home detention with location
      Case 3:15-cr-00055-AWT Document 153 Filed 12/10/20 Page 2 of 7



monitoring.   An appeal in the 2015 Case is currently pending,

see United States of America v. Page, 19-4075 (2d Cir.), so the

court does not technically have jurisdiction over the

defendant’s motion.    However, the court has reviewed the

defendant’s motion and would grant the motion, for the reasons

set forth below, if the court of appeals remanded for that

purpose, as contemplated by Fed. R. Crim. P. 37(a)(3).

     Section 3582(c)(1)(A) requires that

     the defendant has fully exhausted all administrative rights
     to appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier . . . .

18 U.S.C. § 3582(c)(1)(A).     Assuming a defendant has exhausted

administrative remedies, a court may reduce a term of

imprisonment under Section 3582(c)(1)(A)(i) if, after

considering the factors set forth in 18 U.S.C. § 3553(a) to the

extent they are applicable, the court finds that “extraordinary

and compelling reasons warrant such a reduction” and “that such

a reduction is consistent with applicable policy statements

issued by the Sentencing Commission”.       18 U.S.C. §

3582(c)(1)(A)(i).

     It is undisputed that the defendant has exhausted his

administrative remedies.     In addition, the defendant has shown

that, after considering the applicable factors set forth in 18



                                    2
     Case 3:15-cr-00055-AWT Document 153 Filed 12/10/20 Page 3 of 7



U.S.C. § 3553(a), there are extraordinary and compelling reasons

warranting a sentence reduction.

     The defendant has a combination of medical conditions that

increases his risk of severe illness from the virus that causes

COVID-19 should he contract that virus.      His documented medical

conditions include being diagnosed with an aortic aneurysm;

needing to use proton-pump inhibitors to treat gastroesophageal

reflux disease; sleep apnea (which can lead to the development

of cardiac arrhythmia, heart attack and stroke); and being

overweight.   It appears that the most serious of these

conditions are the aortic aneurysm and the need to use a proton-

pump inhibitor.

     The Centers for Disease Control and Prevention guidelines

provide that certain heart conditions such as heart failure,

coronary artery disease and cardio myopathies increase the risk

of severe illness from the virus if an individual contracts

COVID-19.   Although an aortic aneurysm is not one of the listed

heart conditions, it can lead to a heart attack or other

complications.    The defendant had not been diagnosed with this

condition at the time he was sentenced in the 2015 Case in 2017,

but it is reflected in the Presentence Report for the 2017 Case.

     The defendant’s medical records and the Presentence Reports

for both offenses show that he was diagnosed with

gastroesophageal reflux disease (“GERD”) in 2003.        For example,

                                   3
       Case 3:15-cr-00055-AWT Document 153 Filed 12/10/20 Page 4 of 7



his Bureau of Prison medical records state in a clinical

encounter administrative note: “EGD in 2003 showed erosion since

then has been on PPI”.      Motion, Ex. A (ECF No. 148-2) at 32 of

53.    The defendant’s medical records reflect that he is

receiving a proton-pump inhibitor, Omeprazole, by mouth each

day.    The defendant’s memorandum directs the court’s attention

to an article published in the American Journal of

Gastroenterology reporting the results of a study which

concluded that “individuals using PPIs up to once daily . . .

or twice daily . . . had significantly increased odds for

reporting a positive COVID-19 test when compared with those not

taking PPIs.”    Christopher V. Almario, et al., Increased Risk of

COVID-19 Among Users of Proton Pump Inhibitors, AM. J. OF

GASTROENTEROLOGY (Aug. 25, 2020),

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7473791/.

       The applicable Section 3553(a) factors support a reduction

of the defendant’s sentence.       At sentencing in the 2015 Case,

the court stated that the purposes of sentencing the court

should be most aware of were the need to provide just

punishment, the need to protect the public from further crimes

committed by the defendant, and the need to deter the defendant

from committing further offenses.        At sentencing in the 2017

Case, the court concluded that the purposes of sentencing the

court should be most aware of were the need to provide just

                                     4
     Case 3:15-cr-00055-AWT Document 153 Filed 12/10/20 Page 5 of 7



punishment and the need for the sentence imposed to serve the

goal of rehabilitation, i.e. by considering whether there is a

need to provide the defendant with educational or vocational

training, medical care or other correctional treatment in the

most effective manner; the court’s specific focus was the need

to provide the defendant with medical care.       This was because at

that point the defendant had been diagnosed with the aortic

aneurysm.   In imposing sentence, the court departed, to give

effect to the parties’ intention in the plea agreement, to

Criminal History Category III and Offense Level 9, where the

advisory range under the Sentencing Guidelines is eight to

fourteen months of imprisonment but the range is in Zone B.           The

court then imposed a sentence of three months of imprisonment

but with the first six months of supervised release to be served

on home detention.   The court chose this sentence, as opposed to

a straight term of imprisonment, because the defendant had been

diagnosed with an aortic aneurysm.      The court believes that, had

the defendant been diagnosed with an aortic aneurysm at the time

of the sentencing in the 2015 Case, it would have departed or

made a variance downward based on that fact.

     Factoring in good time credit it appears the defendant will

receive, he has served approximately 43% of his sentence, i.e.

he had served approximately 38 months and has approximately 47

months remaining.    While the court cannot say that it would have

                                   5
     Case 3:15-cr-00055-AWT Document 153 Filed 12/10/20 Page 6 of 7



reduced his sentence by more than half because of the

defendant’s aortic aneurysm had that diagnosis been received at

the time of the sentencing in the 2015 Case, the court may well

have reduced it by half and, by the time the defendant is

processed out of the Bureau of Prisons, the time he has served

will be consistent with such a departure.

     With respect to the defendant’s history and

characteristics, at sentencing in the 2015 Case the court was

quite concerned about the defendant’s criminal record.         The

court stated

     Sometimes we have a defendant who's basically someone who
     commits crimes like theft and fraud because of their drug
     habit. And sometimes we have a defendant who's a person who
     commits crimes like theft and fraud and they also have a drug
     habit. Unfortunately, I have concluded that you are in the
     second category.

Tr. (ECF No. 115) at 46 ll. 1-6.       Thus the court concluded that

there was a need to protect the public from further crimes

committed by the defendant and a need to deter the defendant

from committing further criminal offenses.       However, that

concern has been ameliorated to a significant degree by (1) the

defendant’s efforts in terms of introspection and his desire to

address his addiction and the multiple consequences of it, as

was evident at sentencing in the 2017 Case; and (2) the

defendant’s conduct while he has been incarcerated.        He has been

in prison since December 2017, and this is the longest period of


                                   6
     Case 3:15-cr-00055-AWT Document 153 Filed 12/10/20 Page 7 of 7



time in prison he has ever served.      He does not have any

disciplinary record, and he has been employed and completed

educational programs while in prison.      Moreover, the Bureau of

Prison’s records reflect that “Page has been helping tutor and

organize ACE classes in the housing units during the COVID

Pandemic.   He has done this on a volunteer basis”.       Motion at 51

of 53.   Finally, the Bureau of Prison’s scoring system places

the defendant in the low risk of recidivism category.

     Given the defendant’s personal growth and change of outlook

since he committed the offense conduct in the 2017 Case and his

combination of medical conditions, the court believes that a

sentence of time served would be appropriate after considering

the applicable factors set forth in 18 U.S.C. § 3553(a).

     It is so ordered.

     Signed this 10th day of December 2020 at Hartford,

Connecticut.



                                            /s/AWT        ___
                                      Alvin W. Thompson
                                 United States District Judge




                                   7
